Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
1.	The following is an examiner’s statement of reasons for allowance: Claims 1-2 and 6 are rejected under 35 U.S.C. § 102(a)(1) for allegedly being anticipated by WIPO Publication (2017/0129884) to Michelon et al. Applicant amendment to claim 1 to recite “defining a future cleaning cycle for the automatic swimming pool cleaner based on the largest duration.” This feature is not taught nor suggested by Michelon. In particular, Michelon at best suggests that the robotic cleaner can be directed to depths at which less time was spent cleaning. However, directing a cleaner to a different depth to spend more time cleaning is not “defining a cleaning cycle,” and more particularly there is no teaching or suggestion of defining a future cleaning cycle based on a determined largest duration. Michelon does not teach nor suggest defining any cleaning cycle based on a time spent cleaning at a particular depth; therefore, independent claim 1 is allowed over the prior art of record as well as claims 2, 3 and 6, which depend from claim 1.
	Independent claims 4 and 5 are allowed as previously indicated.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
2.	Claims 1-6 are the allowed claims.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723